Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 1 of 22 PageID #: 436



  Henry R. Kaufman, P.C.
  Henry R. Kaufman (HK-7283)
  60 East 42nd Street
  New York, New York 10165
  (212) 880-0842
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
   __________________________________
   MONICA MORRISON,                    )   CASE NO. 1:18-cv-06127 (CBA)(RML)
                                       )
                           Plaintiff,  )                                   )
                                       )
                                       )
                     v.                )
                                       )
   ROBERT LANGRICK,                    )
                                       )
                           Defendant.  )
   ____________________________________)




                         MEMORANDUM OF LAW IN SUPPORT OF
                               OF MONICA MORRISON‟S
                  MOTION TO DISMISS THE DEFAMATION COUNTERCLAIMS
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 2 of 22 PageID #: 437



                                                     TABLE OF CONTENTS


  PRELIMINARY STATEMENT ........................................................................................1

  SUMMARY OF ARGUMENT ...........................................................................................4

  ARGUMENT .......................................................................................................................5

        POINT I – IF VIEWED AS STATEMENTS OF FACT, MS. MORRISON‟S
        ALLEGEDLY DEFAMATORY STATEMENTS ARE TRUE; IN ANY EVENT,
        BASED ON HIS OWN ADMISSIONS, MR. LANGRICK WILL BE UNABLE
        TO MEET HIS BURDEN OF PROVING THAT ANY OF THE THREE
        STATEMENTS ARE FALSE ......................................................................................5

        POINT II – MS. MORRISON‟S ALLEGEDLY DEFAMATORY STATEMENTS,
        EXPRESSING HER SENTIMENTS ABOUT WHAT ROBERT LANGRICK
        DID TO HER DURING A DRUG AND ALCOHOL-FUELED ENCOUNTER,
        IN MAY 2005, ARE CONSTITUTIONALLY-PROTECTED STATEMENTS OF
        OPINION WHEN ANALYZED UNDER THE GOVERNING STANDARDS OF
        ARTICLE I, §8 OF THE NEW YORK STATE CONSTITUTION ............................9

        POINT III – ESPECIALLY IN THE CONTEXT OF THE BURGEONING
        #METOO MOVEMENT, MS. MORRISON‟S ALLEGEDLY DEFAMATORY
        STATEMENTS MUST ALSO BE PROTECTED BY NEW YORK‟S QUALIFIED
        PRIVILEGES FOR (1) COMMUNICATIONS MADE IN THE DISCHARGE OF
        SOME PUBLIC OR PRIVATE DUTY AND (2) COMMUNICATIONS ON
        A SUBJECT IN WHICH THE PARTIES SHARE A COMMON INTEREST ........15


  CONCLUSION .................................................................................................................16




                                                                      ii
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 3 of 22 PageID #: 438



                                                 TABLE OF AUTHORITIES

  Bellavia Blatt & Crossett, P.C. v. Kel & Partners LLC, 151 F. Supp. 3d 287
         (E.D.N.Y. 2015) .....................................................................................................13

  Brahms v. Carver, 33 F. Supp. 3d 192 (E.D.N.Y. 2014) ..................................................13

  Brian v Richardson, 87 N.Y.2d 46 (1995) ............................................................. 10-12, 14

  Chandok v. Klessig, 632 F.3d 803 (2d Cir. 2011) .............................................................16

  Commonwealth Motor Parts, Ltd. v. Bank of Nova Scotia, 44A.D.2d 375
       (1st Dept. 1974), aff‟d, 37 N.Y.2d 824 (1975) ........................................................5

  Fairly v. Peekskill Star Corp., 83 A.D.2d 294 (2d. Dept. 1981) ..........................................5

  Garson v. Hendlin, 141 A.D.2d 55 (2d Dept. 1988) ..........................................................16

  Gross v. New York Times Company, 82 N.Y.2d 146 (1993) .....................................10, 15

  Immuno v. Moor-Jankowski, 74 N.Y.2d 548 (1989) .........................................................9

  Immuno AG v. Moor-Jankowski, 77 N.Y.2d 235, cert. denied,
       500 U.S. 954 (1991) ..........................................................................................10,11

  Liberman v. Gelstein, 80 N.Y.2d 429 (1992) .............................................................15, n.5

  Liere v. Scully, 79 A.D.3d 821 (2d Dept. 2010)................................................................16

  Lovell v. Houghton, 116 N.Y. 520 (1889) .........................................................................16

  Mann v. Abel, 10 N.Y.3d 271 (2008) ..........................................................................10, 11

  Matter of Woodbridge Structured Funding, LLC v. Pissed Consumer,
         125 A.D.3d 508 (1st Dept. 2015)...........................................................................13

  Milkovich v. Lorain Journal Co., 497 U.S. 1 (1990) .....................................................9, 10

  Mr. Chow of N.Y. v. Ste. Jour Azur S.A., 759 F.2d 219 (2d Cir. 1985) ....................14, n.4

  Rinaldi v. Holt, Rinehart & Winston, 42 N.Y.2d 369 (1977) ............................................10

  Sandals Resorts Intl. Ltd. v Google, Inc., 86 A.D.3d 32 (1st Dept 2011) .........................13

  Steinhilber v. Alphonse, 68 N.Y.2d 283 (1986) ......................................................9, 10, 14

  Toker v. Pollak, 44 N.Y.2d 211 (1978) .......................................................................15, 16

  Versaci v. Richie, 30 A.D.3d 648 (3d Dept 2006) .............................................................13

                                                                    iii
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 4 of 22 PageID #: 439



  Weis v. Schuebart, 2012 N.Y. Misc. LEXIS 2012, NY Slip Op 30820(U)
         (Suffolk Co. March 12, 2012) ....................................................................................




                                                                 iv
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 5 of 22 PageID #: 440



                                         PRELIMINARY STATEMENT


             The admitted and undisputed facts, as set forth in detail in the lengthy and explicit

  competing pleadings in this case, and in written police findings1, are determinative of this motion

  and of Mr. Langrick‟s counterclaims. Bottom line: even strictly limiting the analysis to those

  facts that are admitted by Mr. Langrick, dismissal of each of his three counterclaims for slander

  or libel is mandated as a matter of law.

             It is undisputed that, on the evening and morning of May 8, 2005, Counterclaimant

  Robert Langrick, then a 29-year old graduate student, had a drug and alcohol fueled encounter

  with Plaintiff Monica Morrison, a 19 year old teenager, who he had only “met” that day.

  According to Mr. Langrick, after drinking next to each other at a frat party to the point of severe

  inebriation, he first had sexual intercourse Ms. Morrison in a room at her dorm room known as

  “the cupola.” Mr. Langrick claims that first sexual encounter (during which he also confesses to

  not using a condom) was “consensual.” Yet he also acknowledges, as he must, that he and Ms.

  Morrison were both exceedingly drunk, which of course is a decisive factor in determining

  whether Ms. Morrison could possibly have been sober enough to have given her legal consent to

  such unprotected sexual intercourse with a much older stranger. Also highly pertinent is that Ms.

  Morrison has, from the very beginning, consistently reported that she actually had and has no

  memory of any of the claimed events inside the cupola. This inability to recall is itself another

  powerful, legally-recognized index of incapacitation and lack of consent.

             No official determination has ever been made as to Ms. Morrison‟s capacity to consent to

  that first sexual encounter. Given the amount of alcohol admittedly consumed before that sexual


  1
      See Declaratory Judgment Complaint, Exhibit 1, at 30-46.



                                                            1
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 6 of 22 PageID #: 441



  encounter – no one could conclusively claim that the sexual intercourse was consensual.

  Moreover, the final written police report made no direct finding, one way or another, on the issue

  of consent. However, there was another official finding by the police that in fact accorded

  dispositive significance to Ms. Morrison‟s heavy intoxication for a related purpose (i.e., whether

  Ms. Morrison could be an adequate witness to her own sexual assault). And the finding that she

  was too drunk to make a good witness would certainly support a finding that Ms. Morrison was

  also not legally capable of giving her consent during that first episode of claimed “consensual”

  sexual intercourse in the cupola.

         Based on those undisputed factual circumstances, Monica Morrison should not on any

  theory be precluded – especially in the United States of America under the First Amendment and

  cognate state constitutional protections, and during the full flowering of the #metoo movement

  finally lifting the veil from the widespread abuses of power by men over women often lacking

  the power to effectively withhold their consent – from forming, holding and communicating the

  opinion that she had been “sexually assaulted”– or indeed, that she had been “raped” – for the

  very reason of her lack of capacity to legally consent to the sex –– due to her intoxication, as

  admitted by Mr. Langrick.

         Similarly, as far as the events described in the pleadings that took place in Ms.

  Morrison‟s dorm room, there were witnesses (her roommate and her roommate‟s boyfriend, now

  her husband) who were and are able to corroborate critical aspects of the further sexual assault

  by a noisy Mr. Langrick, making telltale sexual sounds, coming from Ms. Morrison‟s bed just

  feet away from where they were at the time, and that they overheard. It is clear that the

  roommate and/or her boyfriend were also able to observe and/or be directly impacted by much of

  Mr. Langrick‟s subsequent drunken and out-of-control behavior in Ms. Morrison‟s dorm room



                                                  2
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 7 of 22 PageID #: 442



  that morning, urinating on one of her garments, evidently “shitting” his underpants and then

  bizarrely looking for someone else to lie down with.

         Finally, as far as any other witnesses to the events under the covers in the dorm room, the

  only other possible witnesses were Mr. Langrick and Ms. Morrison. But Mr. Langrick told the

  police he remembered nothing about what happened in the dorm room. And so it is only Ms.

  Morrison who can testify to what happened in her bed. And she has recounted, from the outset,

  that what she experienced under those covers, after being jarred into consciousness by Mr.

  Langrick‟s sudden, shocking and vile physical and verbal attempts at initiating more sexual

  contact with her included penetration of her anus. And however adamantly Mr. Langrick might

  wish to deny her testimony in that regard, on what basis could he possibly do so? He

  remembered nothing that happened in the dorm room, he told the police. Yet the roommates

  placed him in Monica‟s bed, feet away, “moaning like a porn star.” By all accounts, he emerged

  from Monica‟s bed completely naked and drunkenly out of control, needing to relieve himself

  (which he did) and looking for someone else to lie down with.

         At the end of the day, one simple and potentially dispositive question remaining to be

  considered in connection with this motion becomes whether – in the context of the pleaded and

  undisputed facts, along with the official police findings at the time – Ms. Morrison is entitled to

  hold – and to communicate to third parties – her personal experience, and her well-founded

  opinion, that even only those facts of her encounter as are either admitted by Mr. Langrick, or

  that he cannot possibly dispute, can themselves fairly be described, inter alia, as admissions by

  Mr. Langrick of his sexual assaults on her person – indeed, assaults actually amounting to “rape”

  under the currently-accepted, broad and rapidly evolving definitional scope of that term in this

  #metoo era.



                                                  3
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 8 of 22 PageID #: 443



         Accordingly, and, in sum, given these admitted facts and/or undisputed testimony and

  findings, along with those set forth and analyzed at greater length hereinbelow and in the

  accompanying affidavit, it is respectfully submitted, as will become readily apparent to this

  Court, that each and every one of the applicable elements of New York‟s common and

  constitutional law of defamation fully support an on-the-pleadings conclusion that Mr. Langrick

  simply has no possible viable claim for slander or libel as against Ms. Morrison, and that,

  therefore, this 12(b)(6) motion should be granted and Defendant‟s counterclaims should be

  dismissed.

         To hold otherwise would be to involve this Court in the all-too-common attempts of men,

  who have assaulted less powerful women, to perpetrate a “second assault” by employing

  defamation law as a tool in seeking to silence them.


                                   SUMMARY OF ARGUMENT

         On the issue of “truth” or “falsity,” if viewed as statements of fact, Ms. Morrison‟s

  allegedly defamatory statements are true when judged in the context of Mr. Langrick‟s own

  admissions in the pleadings herein. In any event, for purposes of a claim of defamation under

  New York law, it is the burden of the party alleging defamation to prove falsity. In that regard,

  were Mr. Langrick held to be a “public figure,” he would be required to prove falsity by “clear

  and convincing” evidence. On the other hand, if Mr. Langrick is held to be a “private figure,”

  because allegations of rape and sexual assault of a college student – especially in this #metoo era

  – are certainly matters of “public interest and concern,” it will be his burden to prove defamation

  by a “preponderance of the evidence.” Yet under the admitted or undisputed facts, Mr. Langrick

  will quite simply not be able to sustain whatever might be his burden as far as proof of the falsity

  of plaintiff‟s three allegedly defamatory statements. (Point I)


                                                   4
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 9 of 22 PageID #: 444



         In any event, New York‟s tradition of extremely broad constitutional protection for

  statements of opinion (“decidedly more protective” even than the First Amendment), mandates

  the conclusion that both the “sexual assault” and the “rape/rapist” statements, in context, cannot

  properly be viewed as anything other than statements of opinion, protected under Article I, §8 of

  the New York State constitution. (Point II)

         And finally, all three of Ms. Morrison‟s allegedly defamatory statements were also

  subject to one and/or the other of two “qualified” common law privileges, recognized under New

  York law (i) for communications made in the discharge of some public or private duty to one

  with a corresponding duty, and (ii) for communications on a subject in which the parties share a

  common interest. (Point III)



                                            ARGUMENT


                                                  I.

        IF VIEWED AS STATEMENTS OF FACT, MS. MORRISON’S ALLEGEDLY
       DEFAMATORY STATEMENTS ARE TRUE; IN ANY EVENT, BASED ON HIS
         OWN ADMISSIONS, MR. LANGRICK WILL BE UNABLE TO MEET HIS
      BURDEN OF PROVING THAT ANY OF THE THREE STATEMENTS ARE FALSE

     Under New York law, “truth” is an absolute, unqualified defense to a defamation claim.

  Commonwealth Motor Parts, Ltd. v. Bank of Nova Scotia, 44A.D.2d 375 (1st Dept. 1974), aff’d,

  37 N.Y.2d 824 (1975). If the party alleging defamation is a public official or a public figure, the

  burden is on him to establish falsity by “clear and convincing” evidence. Yiamouyannis v.

  Consumers Union, 619 F.2d 936 (2d Cir. 1980). If the defamation claimant is a private figure, in

  a matter of “public concern,” the burden is on him to prove falsity by a “preponderance of the

  evidence.” Fairly v. Peekskill Star Corp., 83 A.D.2d 294 (2d. Dept. 1981).



                                                   5
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 10 of 22 PageID #: 445



       Applying these well-settled standards, as for his First Counterclaim for slander2 by Ms.

   Morrison, in her January 2, 2018 telephone call to a representative of Bloomberg, Mr. Langrick

   admits to having had sex with Ms. Morrison in the cupola, while she was extremely inebriated.

   There has never been any official finding of legal consent to that (unprotected) intercourse with

   an alcoholically-impaired teenager who had been a complete stranger to him before that drunken

   encounter. Indeed, a subsequent police investigation found that, at the time, Ms. Morrison was

   too inebriated to make a competent witness to her own assault. Therefore, the allegation that Mr.

   Langrick “sexually assaulted” Ms. Morrison in the cupola (even if it is deemed a statement of

   fact rather than of the opinion it also was – see Point II below) is either true, or at least it cannot

   possibly be proven false, as is Mr. Langrick‟s burden. And even if it were argued (unsustainably,

   Ms. Morrison submits) that an allegation of “sexual assault” or “attempted rape” could somehow

   only reasonably be interpreted as a factual claim of criminal conduct, that contention also could

   not be sustained in the case of Ms. Morrison‟s oral statements to Bloomberg, as memorialized in

   Bloomberg‟s own records. That is because, as acknowledged in Mr. Langrick‟s First

   Counterclaim, after referencing the “sexual assault of a 19 year old,” Ms. Morrison immediately

   made clear, to the Bloomberg representative, that the police “did nothing about it.” In other

   words, the referenced “sexual assault” claim could not reasonably have been understood, in

   context, as any false claim that there was an official finding of criminality on the part of Mr.

   Langrick because, since Morrison admitted upfront that the police “did nothing about it,” the




   2
     Mr. Langrick's exact claim as to what Ms. Morrison told Bloomberg (Langrick‟s employer who she had learned
   was dispatching him to college and university campuses to recruit students) is as follows: “Ms. Morrison stated that
   she was calling about Bloomberg executive Robert Langrick and stated that Mr. Langrick „attempted to sexually
   assault me in college.‟ Ms. Morrison further stated that, „He followed me home, I was passed out and when I woke
   up he was trying to rape me.‟ She further claimed that she had reported Mr. Langrick but that „the police did
   nothing.‟” See Langrick Answer and Counterclaims at ¶193.


                                                            6
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 11 of 22 PageID #: 446



   referenced “sexual assault” could not reasonably have been understood as a claim based on the

   suggestion of any finding – or even any charge – of a criminal nature.

       As far as the allegedly defamatory “personal review” on MyLife.com,3 the only two

   statements in that lengthy post that could possibly be contested by Mr. Langrick – under the

   admitted or undisputed circumstances here – would be that “Rob committed sexual assault”

   along with that portion of the otherwise self-evidently conditional and hypothetical statement

   referencing: “… penetrating and attempting anal sex with an unconscious woman…” But Ms.

   Morrison is surely entitled to describe the sexual activity that Mr. Langrick admittedly engaged

   in as a “sexual assault,” in light of her admittedly severely inebriated condition, not to mention

   the fact that Mr. Langrick also admits that he chose not to use a condom during that encounter –

   thus inevitably placing Ms. Morrison in some meaningful jeopardy of contracting sexually

   transmitted disease or becoming pregnant. One must therefore reasonably ask how that – in and

   of itself – would not be fairly and truthfully described as a “sexual assault,” by any common

   sense standard – even dating back to the “ancient history” of the year 2005? For in that year –

   this Court can take judicial notice –STDs were already a widespread, dangerous and potentially




   3
     The verbatim language of Ms. Morrison's allegedly defamatory, “personal review” of Mr. Langrick, posted on
   MyLife.com, and the subject of Mr. Langrick‟s Third Counterclaim, is as follows: “Rob committed sexual assault
   with a woman who was 19 years old when he was a business school grad at Tuck and he was in his late 20‟s. He
   urinated in the room of the victim and also left drugs in her room, which he attempted to tell police did not belong to
   him. Afterward, he attempted to pay off the victim with $200 in cash and an apology note. He was arrested for
   criminal activity related to the night in question. He also hired a lawyer in attempts to silence and intimidate his
   victim, using the threat of a slander lawsuit. He also had his attorney lie on his behalf. His own attorney falsely
   stated that the police determined that no wrongdoing occurred on the night in question, even though Rob was
   arrested for drug possession. If you believe that penetrating and attempting anal sex with an unconscious woman is
   rape, then you would likely call him a rapist. On top of that, he has attempted to avoid accepting responsibility for
   every single bad decision he has made in relation to the circumstance – going as far as literally blaming the victim
   for his own criminal activity. It seems that to him, speaking about his criminal activity is more of a violation that
   [sic] the criminal acts themselves. The irony for all of this is not at all lost on his victim and his victim‟s attorney.”
   See Langrick Answer and Counterclaims at ¶211.



                                                               7
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 12 of 22 PageID #: 447



   deadly epidemic among both teenagers and adults and condoms were in general use by those

   caring to protect their sexual partners from such dangers.

          And finally, as far as the allegedly defamatory Vimeo post of the single word, “Rapist,”

   complained of in Mr. Langrick‟s Second Counterclaim, by any definition (current or historic),

   Mr. Langrick could truthfully be labeled a “rapist,” based on his admitted sexual intercourse with

   Ms. Morrison who he knew by first hand observation to be very drunk, whose ability to legally

   consent to such activity is therefore unproven and whose consent has never been formally or

   officially determined, one way or another. Moreover, Mr. Langrick is simply unable to deny the

   objective fact that he later also ended up naked in Ms. Morrison‟s dorm room bed, “moaning like

   a porn star,” according to the only eyewitnesses to that event other than Ms. Morrison, at a time

   when, Mr. Langrick told the police, he was so drunk that he remembered nothing at all about

   what happened in Ms. Morrison‟s dorm room.

          And so one must ask, where is the evidence – much less a preponderance of the evidence

   – that could possibly support Mr. Langrick‟s claim that under those covers, where only he and

   Ms. Morrison lay – he had not attempted to once again initiate sex with – and to penetrate or

   attempt to penetrate – Ms. Morrison while she was unconscious or slept – still indisputably

   compromised by alcohol – in that bed on the day in question?

          By any definition, it is respectfully submitted, this can be characterized as “rape”– and

   which characterization by Ms. Morrison should be without legal consequences.




                                                   8
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 13 of 22 PageID #: 448



                                                   II.

   MS. MORRISON’S ALLEGEDLY DEFAMATORY STATEMENTS, EXPRESSING HER
   SENTIMENTS ABOUT WHAT ROBERT LANGRICK DID TO HER DURING A DRUG
   AND ALCOHOL-FUELED ENCOUNTER, IN MAY 2005, ARE CONSTITUTIONALLY-
       PROTECTED STATEMENTS OF OPINION WHEN ANALYZED UNDER THE
       GOVERNING STANDARDS OF ARTICLE I, §8 OF THE NEW YORK STATE
                            CONSTITUTION


      Over nearly three decades now, at least since the New York Court of Appeals expressly

   rejected the federal approach to opinion analysis under the First Amendment as too narrow, the

   Court of Appeals has staked out a separate state constitutional test of its own for identifying and

   broadly protecting statements of opinion.

      The history of New York‟s “decidedly more protective” state constitutional protection for

   statements of opinion, under Article I, §8 of the New York State constitution can be briefly

   summarized.

      The Court of Appeals first articulated its approach to separating potentially actionable

   statements of fact from constitutionally-protected expressions of opinion in Steinhilber v.

   Alphonse, , 68 N.Y.2d 283 (1986). Later, in Immuno v. Moor-Jankowski, 74 N.Y.2d 548 (1989)

   (Immuno I), the Court of Appeals carefully applied its Steinhilber analysis to affirm a grant of

   summary judgment on the ground that the allegedly defamatory statements involved

   constitutionally-protected opinion.

      While Immuno I was pending on certiorari, the U.S. Supreme Court decided its own case

   addressing the breadth of First Amendment protection for statements of opinion. Milkovich v.

   Lorrain Journal, 497 U.S. 1 (1990). Based on that decision, the Supreme Court remanded

   Immuno I for reconsideration in light of Milkovich.




                                                    9
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 14 of 22 PageID #: 449



      On remand, the New York Court of Appeals concluded that its decision to grant summary

   judgment was proper under the holding in Milkovich, 77 N.Y.2d 235, cert. denied, 500 U.S. 954

   (1991). In addition, it analyzed the case on the separate and independent ground of New York

   State law, including Article I, Section 8 of the New York State Constitution, “beginning with the

   declaration that „every citizen may freely speak, write and publish * * * sentiments on all

   subjects.‟” 77 N.Y.2d at 249.

      Indeed, as the Court of Appeals has made resoundingly clear, for nearly three decades now,

   the New York State Constitution is even more protective of speech than the First Amendment:

          [T]his Court . . . under our own State Constitution . . . has embraced a test for
          determining what constitutes a nonactionable statement of opinion that is more flexible
          and is decidedly more protective of the cherished constitutional guarantee of free speech.

   Gross v. New York Times Company, 82 N.Y.2d 146, 152, 603 N.Y.S.2d 813, 816 (1993) (citing

   Immuno II, 77 N.Y.2d at 256).

          Whether a potentially actionable statement is one of fact or opinion is a question of law to

   be decided by the Court. Rinaldi v. Holt, Rinehart & Winston, 42 N.Y.2d 369, 381, 397

   N.Y.S.2d 943, 950 (1977). To aid courts in the “difficult task” of separating constitutionally

   protected expression of opinion from potentially actionable statements of fact, the Court of

   Appeals has set forth the following factors to be considered:

          (1) whether the specific language in issue has a precise meaning which is readily
          understood; (2) whether the statements are capable of being proven true or false; and (3)
          whether either the full context of the communication in which the statement appears or
          the broader social context and surrounding circumstances are such as to signal . . . readers
          or listeners that what is being read or heard is likely to be opinion, not fact.

   Mann v. Abel, 10 N.Y.3d 271, 276, 856 N.Y.S.2d 31, 33 (2008) (quoting Brian v. Richardson, 87

   N.Y.2d 46, 51, 637 N.Y.S.2d 347 (1995), quoting Gross v. New York Times Co., 82 N.Y.2d 146,

   153, 603 N.Y.S.2d 813 (1993), quoting Steinhilber v. Alphonse, 68 N.Y.2d 283, 292, 508

   N.Y.S.2d 901, 905 (1986).


                                                      10
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 15 of 22 PageID #: 450



           In conducting the required analysis, the Court of Appeals in Immuno II expressly rejected

   the Supreme Court‟s approach in Milkovich for distinguishing fact from opinion, holding that the

   Supreme Court‟s emphasis on an initial search for segregable statements of fact, would lead to an

   all too frequent finding of actionable facts in what the Court of Appeals viewed as inappropriate

   circumstances:

           Isolating challenged speech and first extracting its express and implied factual statements,
           without knowing the full context in which they were uttered, indeed may result in
           identifying many more implied factual assertions than would a reasonable person
           encountering that expression in context.

           Immuno II, 77 N.Y.2d at 255, accord, Mann v. Abel, 10 N.Y.3d at 276 (“declin[ing] to

   adopt an analysis that would require courts first to search the article for particular factual

   statements and then to hold such statements actionable unless couched in figurative or hyperbolic

   language”). Such “hypertechnical parsing of a possible „fact‟ from its plain context of „opinion‟

   loses sight of the objective of the entire exercise, which is to assure that . . . the cherished

   constitutional guarantee of free speech is preserved.” Immuno II, 77 N.Y.2d at 256, 566

   N.Y.S.2d at 918. Instead, the Court of Appeals in Immuno II, and ever since that time, has

   repeatedly emphasized the importance of first “looking at the content of the whole

   communication, its tone and apparent purpose.” Id. at 254; Brian, 87 N.Y.2d at 51;, 637

   N.Y.S.2d at 350-51; Mann, 10 N.Y.3d at 276, 856 N.Y.S.2d at 33. Consideration of the

   “context” within which the allegedly defamatory comments were published is critical, and the

   Court of Appeals has repeatedly directed courts to begin, rather than end, the analysis with

   context:

           [S]tatements must first be viewed in their context in order for courts to determine whether
           a reasonable person would view them as expressing or implying any facts.

   Immuno II, 77 N.Y.2d at 254, N.Y.S.2d at 917 (emphasis in original); Mann, 10 N.Y.3d at 276,

   856 N.Y.S.2d at 33 (courts must “look to the over-all context in which the assertions were made

                                                       11
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 16 of 22 PageID #: 451



   and determine on that basis whether the reasonable reader would have believed that the

   challenged statements were conveying facts about the libel plaintiff” (internal citations and

   quotations omitted); Brian, 87 N.Y.2d at 51, 637 N.Y.S.2d at 351 (“Rather than sifting through a

   communication for the purpose of isolating and identifying assertions of fact, the court should

   look to the over-all context in which the assertions were made and determine on that basis

   whether the reasonable reader would have believed that the challenged statements were

   conveying facts about the libel plaintiff”).

          Although three of the judges concurred in a separate opinion in Immuno II, arguing that

   they would not have engaged in a separate analysis under state law, Judge Kaye‟s majority

   opinion has for nearly thirty years become the governing standard by which New York State

   courts have distinguished potentially actionable statements of fact from constitutionally protected

   expressions of opinion.

          Moving beyond this overarching philosophical structure of the fact/opinion dichotomy, it

   is illuminating – indeed ultimately dispositive – to dig a bit deeper into how courts – including

   the Court of Appeals in subsequent cases – have applied Immuno II and its progeny.

          As to their “tone and apparent purpose,” all three of Ms. Morrison‟s allegedly defamatory

   communications share the purpose of sounding a warning about Mr. Langrick, whether sharing

   her concerns through a telephone conversation with his employer, posting a “personal review” of

   Mr. Langrick on MyLife.com, or uploading to Vimeo a single word of commentary on a video

   presentation by Mr. Langrick.

          All of these communications must also be assessed within the broader social context of

   the #metoo movement, which has educated women (and many men) that male behavior and




                                                   12
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 17 of 22 PageID #: 452



   treatment of women once considered acceptable no longer is, and that the open and robust public

   discussion of such behavior is no longer off limits.

            For example, the police who originally investigated Ms. Morrison‟s complaint concluded

   that her inebriation was an impediment to prosecution. Today (and with much of the credit due

   to the #metoo movement) the fact that Ms. Morrison was too drunk to make a reliable witness to

   her own assault would surely be viewed by prosecutors as supporting rather than preventing a

   prosecution.

            And Ms. Morrison‟s communications “related to a public controversy,” Immuno II, 77

   N.Y.2d at 254 – namely, in the case at bar, one involving sexual assault on a college campus,

   also currently subject to a wide-ranging public debate on the issue of so-called campus “date

   rape.”

            Moreover, the fact that both the Vimeo and MyLife.com communications occurred as

   anonymous Internet postings have also been widely held to signal that what is being read is

   opinion rather than fact:

            The culture of Internet communications, as distinct from that of print media such as
            newspapers and magazines, has been characterized as encouraging a freewheeling,
            anything-goes writing style.

   Sandals Resorts Intl. Ltd. v Google, Inc., 86 A.D.3d 32, 43-44 (1st Dept 2011); accord, Bellavia

   Blatt & Crossett, P.C. v. Kel & Partners LLC, 151 F. Supp. 3d 287, 295 (E.D.N.Y. 2015) (“New

   York courts have consistently protected statements made in online forums as statements of

   opinion rather than fact.”); Matter of Woodbridge Structured Funding, LLC v. Pissed Consumer,

   125 A.D.3d 508, 509 (1st Dept. 2015) (disgruntled tone, anonymous posting . . . on consumer

   grievance website); Versaci v. Richie, 30 A.D.3d 648, 649 (3d Dept 2006) (“rambling

   commentary . . . on an Internet public message board . . . where people air concerns about any

   matter” was opinion), lv denied, 7 N.Y.3d 710, 855 NE2d 1173 (2006); Brahms v. Carver, 33 F.

                                                       13
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 18 of 22 PageID #: 453



   Supp. 3d 192, 198-199 (E.D.N.Y. 2014) (statement “made on an internet forum where people

   typically solicit and express opinions” is non-actionable opinion).

           Lastly, the MyLife.com posting is expressly identified as a “personal review,” which, on

   its face, signals to the reader that what they are looking at is based on a subjective point of view,

   and not professional reporting as in a journalistically-vetted, objective wire service news report.

           In any event, the MyLife.com “review” is also clearly protected as “pure opinion” under

   New York law:

           A “pure opinion” is a statement of opinion which is accompanied by a recitation of the
           facts upon which it is based. An opinion not accompanied by such a factual recitation
           may, nevertheless, be “pure opinion” if it does not imply that it is based upon undisclosed
           facts.

   Steinhilber, 68 N.Y.2d at 289. Ms. Morrison set forth all the facts on which she based her

   opinion that Mr. Langrick had committed sexual assault, and indeed, as she also defines it

   therein, rape.4

           As to the “specific” context, many of the factors that have been identified which point to

   a characterization of opinion rather than fact, are also shared by this case.

           Brian v. Richardson is especially notable because in that case the Court of Appeals held

   that even a suggestion of “murder” could, in the particular context, be considered a statement of

   opinion rather than fact. Among contextual elements that would signal to readers that they were

   encountering opinion, Brian first identified the fact that the writer made clear that he was not a

   disinterested observer, as does Ms. Morrison in the case at bar. Additionally, the tone of the

   article at issue in Brian signaled readers (much as the tone of Ms. Morrison‟s in the case at bar)

   that it “was something less than serious, objective reportage.” 87 N.Y.2d at 53.
   4
    It is also protected under a litany of restaurant review cases. See, e.g., Mr. Chow of N.Y. v. Ste. Jour Azur S.A.,
   759 F.2d 219, 227 (2d Cir. 1985) (“Restaurant reviews are also the well recognized home of opinion and
   comment.”)



                                                           14
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 19 of 22 PageID #: 454



            Finally, since Gross, the question of whether seeming allegations of criminality can be

   statements of opinion has been considered and authoritatively determined by the Court of

   Appeals. The Court has squarely rejected the claim that there is any rule mandating that all

   allegations of crime must be deemed actionable statements of fact:

            Although plaintiff repeatedly suggests otherwise, there is simply no special rule of law
            making criminal slurs actionable regardless of whether they are asserted as opinion or
            fact.

   Gross, 82 N.Y.2d at 155.


                                                            III.

       ESPECIALLY IN THE CONTEXT OF THE BURGEONING #METOO MOVEMENT,
            MS. MORRISON’S ALLEGEDLY DEFAMATORY STATEMENTS MUST ALSO
                 BE PROTECTED BY NEW YORK’S QUALIFIED PRIVILEGES FOR
         (1) COMMUNICATIONS MADE IN THE DISCHARGE OF SOME PUBLIC OR
              PRIVATE DUTY AND (2) COMMUNICATIONS ON A SUBJECT IN WHICH
                        THE PARTIES SHARE A COMMON INTEREST

            In addition to the broad protection for statements of opinion, New York State recognizes

   two related privileges that are an alternative avenue to 12(b)(6) dismissal. The first is the

   qualified privilege for communications “fairly made by a person in the discharge of some public

   or private duty, legal or moral, or in the conduct of his own affairs, in a matter where his interest

   is concerned.” Toker v. Pollak, 44 N.Y.2d 211, 219 (1978).5 As the Court of Appeals noted in

   Toker,

            while not providing an absolute cloak of protection, a qualified privilege does provide an
            atmosphere in which a civic-minded citizen may, without fear, convey information which
            he believes the disclosure of which will redound to the benefit of the public.

   Id. at 221.

   5
    New York State also recognizes a related qualified privilege for “a communication made by one person to another
   upon a subject in which both have an interest.” Liberman v. Gelstein, 80 N.Y.2d 429, 437 (1992). Although this
   “common interest privilege” is somewhat narrower, arguably it is available here as well, if one defines the interest as
   available to those who have been or are at risk of being subject to sexual harassment or assault.



                                                            15
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 20 of 22 PageID #: 455



             This privilege has been applied to circumstances as varied as allegations of bribery,

   Toker, supra; allegations of copyright infringement, Lovell v. Houghton, 116 N.Y. 520 (1889);

   allegations plaintiff bulldozed his farm to create a “solid waste facility,” Liere v. Scully, 79

   A.D.3d 821 (2d Dept. 2010); letter seeking psychiatric evaluation of plaintiff‟s minor children,

   written by children‟s great-aunt, Garson v. Hendlin, 141 A.D.2d 55 (2d Dept. 1988), allegation

   impugning accuracy and veracity of plaintiff‟s scientific research, Chandok v. Klessig, 632 F.3d

   803 (2d Cir. 2011), and an allegation that plaintiff had “groped a librarian.” Weis v. Schuebart,

   2012 N.Y. Misc. LEXIS 2012, NY Slip Op 30820(U) (Suffolk Co. March 12, 2012)), among

   others.

             Morrison fits comfortably within the privileges with respect to both the slander and libel

   counterclaims.



                                                Conclusion

             Because Mr. Langrick has neither a factual nor a legal basis for further pursuing his

   claims of libel and slander against Ms. Morrison; because his own admissions preclude success

   as a factual and legal matter on each of his three counterclaims; because Ms. Morrison has

   established that her allegedly defamatory statements are either true or not provably false; because

   her statements and posts about Mr. Langrick are best understood as constitutionally-protected

   opinions; and because permitting Mr. Langrick to further pursue his baseless counterclaims

   would represent an unwarranted burden on Ms. Morrison‟s personal freedom to express her

   legitimate views - both on her own deeply troubling and debilitating personal experiences as




                                                     16
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 21 of 22 PageID #: 456



   well as on an issue of great and public concern   -   i.e., #metoo   -   Plaintiff s motion to dismiss

   should be granted in its entirety.


   Dated: March 18,2019


                                                           R.
                                                HENRY R]KAUFMAN,
                                                Attorneys for Plaintiff and
                                                C ount er cl aim   Defendant Monic a
                                                Morrison
                                                60 East 42nd Street,4Tth Floor
                                                New York, New York 10165
                                                (2r2) 880-0842

   Of Counsel:

   Carol A. Schrager, Esq.




                                                     t7
Case 1:18-cv-06127-CBA-RML Document 45-2 Filed 06/12/19 Page 22 of 22 PageID #: 457




                                     CERTIFICATE   OF SERVICE .

     I hereby certify that a true and correct copy of t h e Memorandum of Law In Support of
     Monica Morrison’s Motion to Dismiss the Defamation Counterclaims in the above
     captioned matter was served on the below counsel of record on March 18, 2019, in
     accordance with the Rules of Civil Procedure:


     Thomas A. Clare (admitted pro hac vice)
     Elizabeth M. Locke (admitted pro hac vice)
     Andrew C. Phillips (admitted pro hac vice)
     Shannon B. Timmann (admitted pro hac vice)
     CLARE LOCKE LLP
     10 Prince Street
     Alexandria, VA 22314
     Telephone: (202) 628-7400
     Email: tom@clarelocke.com
     Email: libby@clarelocke.com
     Email: andy@clarelocke.com
     Email: shannon@clarelocke.com
     Daniel A. Singer (DAS 0978)
     THE LAW OFFICES OF DANIEL A. SINGER PLLC
     New York, New York 10017
     Telephone: (212) 569-7853
     Email: dan@singerlaw.com

       Attorneys for Defendant Robert Langrick


       Dated: March 18, 2019                         By: /s/ Henry R. Kaufman
                                                          Henry R. Kaufman
